             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHANE EDDOWES,                        :       Civil No. 3:18-CV-125
                                      :
                    Plaintiff         :
                                      :       (Judge Caputo)
            v.                        :
                                      :       (Magistrate Judge Carlson)
MARK GARMAN, et al.,                  :
                                      :
                   Defendants.        :


                           MEMORANDUM ORDER

      This case is a civil rights action brought by a federal prisoner. The plaintiff

has now filed a documents styled as a motion to compel or for discovery, (Docs. 52

and 53), which are essentially identical to a prior filings by Eddowes made on

September 17, 2018, and October 5, 2018, and in fact are simply requests for

production of documents under Rule 34 that has been served upon the defendants.

      As we have previously stated, the plaintiff is advised that no motion is

required to request production of documents. Rather under federal practice the

plaintiff Amust direct his discovery requests to defense counsel, and only after a

dispute has arisen, file a motion to compel.@ White v. Bledsoe, CIV.

3:CV-08-01388, 2008 WL 4793737 (M.D. Pa. Oct. 31, 2008). Moreover the party

receiving the request for production of documents has 30 days in which to respond.


                                          1
Therefore, the defendants are not delinquent in any response to Eddowes’ prior

discovery demands at this time. Accordingly, these pleadings will be construed as

yet another request for production and the defendants are instructed to respond in

accordance with Rule 34, lodging any answers and objections they deem

appropriate. However, because no motion is needed authorizing the plaintiff to take

this initial step in the discovery process these motions for an order compelling this

discovery (Docs. 52 and 53) are DENIED.

      So ordered this 15th day of October, 2018.


                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         2
